DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2004/0198114 to Barnholtz in view of USPN 8,763,219 to Jonsson.
Regarding claims 11, 12 and 17-27, Barnholtz teaches a dispersible fibrous structure having an in-use wet tensile strength of at least 40 g/cm (Barnholtz, Abstract).  Barnholtz teaches a base structure formed by wet laying, comprising a single or multiple layers, wherein the base structure comprises fibers including wood pulp fibers (Id., paragraphs 0017, 0020), and synthetic polymer fibers such as lyocells (Id., paragraph 0018).  Barnholtz teaches that the base structure is then wetted by exposing the structure to hydroentangling jets of water (Id., paragraph 0022), dried (Id., paragraph 0025), and then rewetted with a lotion to an equilibrium moisture level of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dispersible fibrous structure of Barnholtz, wherein the structure is a multiple ply structure comprising hydroentangled base structures joined by embossing, motivated by the desire of forming a conventional dispersible fibrous structure based on the totality of the teachings of Barnholtz.
Barnholtz suggests that the fibrous structure is suitable for use as a wipe or cleaning product (Barnholtz, paragraphs 0002, 0008).  Barnholtz does not appear to teach the claimed basis weights of the layers and the combined basis weight of the layers, and the lengths of the fibers.  However, Jonsson teaches a similar nonwoven material comprising a first fibrous web of natural fibers and manmade staple fibers, and a second fibrous web including natural fibers and manmade staple fibers (Jonsson, Abstract, column 2 lines 33-67), wherein each of the layers are separately hydroentangled (Id., column 2 lines 33-52).   Jonsson teaches that the natural fibers may be wood pulp fibers and the manmade fibers such as viscose and lyocell, having lengths between 3 and 25 mm (Id., column 2 lines 65-67, column 3 line 44 to column 4 line 3).  Jonsson teaches that the basis weight of the first fibrous web may be between 10 and 100 g/m2 (Id., column 5 lines 4-6), and that the basis weight of the second fibrous web may be in the same range as the first fibrous web (Id., column 5 lines 42-54).  Jonsson teaches that the structure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dispersible fibrous structure of Barnholtz, wherein each ply comprises a basis weight and a combined basis weight, such as within the claimed ranges, and only pulp fibers and lyocell fibers having a length, such as within the claimed range, as taught by Jonsson, motivated by the desire of forming a conventional hydroentangled nonwoven material comprising compositions and properties known in the art as being predictably suitable for structures comprising hydroentangled layers such that the resulting structure is suitable for wiping applications and comprises reduced twosidedness.
Regarding claims 17 and 18, the prior art combination teaches a substantially similar structure and composition as claimed.  Additionally, Barnholtz teaches that the fibrous structure is intended to be dispersible, including having a disposable wet tensile decay of at least about 35% determined about 30 minutes or less or about 1 minute or less after disposal of the structure (Barnholtz, claims 1-4).  Therefore, the claimed water dispersability appears to be taught by the prior art combination.
Alternatively, in the event it is shown that the claimed water dispersability is dependent on the specific composition of the web layers, such as shown at Table 1 of Applicants’ specification, Jonsson establishes that the proportion of natural fibers and manmade fibers is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dispersible fibrous structure of the prior art combination, wherein each ply comprises only pulp fibers and lyocell fibers in amounts, such as suggested by Applicants’ specification, as taught by Jonsson, motivated by the desire of forming a conventional hydroentangled nonwoven material comprising fiber compositions known in the art as being predictably suitable for wiping applications.  Additionally, although the prior art does not specifically disclose claimed water dispersability according to the claimed guidelines, the claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 19, as set forth above, the prior art combination teaches joining the plies to one another by means including embossing and thermal bonding, which appear to be within the scope of the claimed mechanical embossing.
Regarding claims 20 and 21, as set forth above, the prior art combination teaches rewetting with a lotion to an equilibrium moisture level of about 100% to about 500% of the dry weight of the structure.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dispersible fibrous structure of the prior art combination, and adjusting and varying the amount of wetting lotion, such as within the claimed range, motivated by the desire of forming a conventional dispersible fibrous structure comprising a suitable amount of lotion suitable for the intended application (Barnholtz, paragraph 0042).
Regarding claims 22 and 24, as set forth above, the prior art combination teaches a dispersible fibrous structure having an in-use wet tensile strength of at least 40 g/cm.  Note that 40 g/cm is equivalent to 200 g/50 cm.  Since the structure comprises an in-use wet tensile strength of at least 40 g/cm, and since the structure may comprise a single ply or multiple plies, it is reasonable for one of ordinary skill to expect that the desired in-use wet tensile strength ranges apply to either a single-ply structure or a multiple ply structure.  Additionally, note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 23, as set forth above, the prior art combination teaches joining the plies to one another by means including embossing and thermal bonding.  Since the layers are bonded, it is reasonable for one of ordinary skill to expect that the joined web layers would comprise a wet strength greater than that of the individual web layers.

Alternatively, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 27, as set forth above, the prior art combination teaches a base structure formed by wet laying.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz in view of Jonsson, as applied to claims 11, 12 and 17-27 above, and further in view of WO 00/05065 to Cabell.
2 (Cabell, Abstract, page 15).  Cabell teaches that the paper web can be manufactured by combining multiple ply paper web by methods known in the art, including by the use of various active bonding techniques, including adhesive bonding, thermal bonding, ultrasonic bonding, and mechanical bonding by embossing (Id., page 10).  Cabell teaches that a certain amount or other active bonding means can be provided to provide additional adhesion to portions of the plies, and to provide increased resistance to undesired lamination of the component plies (Id., page 12).  Cabell teaches that “active bonding” means bonding by application of adhesive, thermal or ultrasonic means, embossing, needling or other bonding means (Id., page 6).  Cabell teaches that the paper web is suitable for use as a facial tissue, paper towel, or bath tissue, which can be folded and interleaved into a stack (Id., page 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dispersible fibrous structure of the prior art combination, wherein the layers are joined by mechanical embossing, as taught by Cabell, motivated by the desire of forming a conventional dispersible fibrous structure wherein the layers are joined by a process known in the art as being functionally equivalent and predictably suitable for similar applications.

Response to Arguments
Applicants’ arguments filed December 7, 2021, have been fully considered but they are not persuasive. Applicants argue that the skilled artisan would not have reasonably be led to look 
Regarding Applicants’ arguments, Examiner respectfully disagrees.  The rejection is based on the combined teachings of the prior art, wherein Barnholtz, the primary reference, already establishes a dispersible fibrous structure comprising wood pulp and lyocell fibers, for example, wherein the layers are each hydroentangled and further embossed.  Jonsson is only relied on to teach known basis weights of the layers, and the combined basis weight of the layers, and the lengths of the fibers, which were known for similar nonwoven material used for a similar purposes such as wipes.  The teachings related to those properties do not appear to be inconsistent with the teachings of Barnholtz.
Regarding the Declaration, Applicants’ arguments substantially paraphrase the Declaration.  However, although the Declaration concludes that a spunlaid web will not break down in water and cannot pass the slosh box dispersibility test as described, Declarant does not provide any evidence supporting the conclusion.  Additionally, neither the claimed invention nor Applicants’ specification requires the claimed nonwoven material to meet GD4 guidelines of 2018.  Note that it is unclear how the claimed invention could have anticipated the GD4 guidelines of 2018 as the current invention, although filed in 2018, claims priority to a provisional application of February 8, 2017, which is substantially similar or identical to the 
Applicants argue that a skilled artisan would not look to the methods of manufacture of Jonsson, since the method of Jonsson comprises using the spunlaid fibers to form a layered material, whereas the claimed web layers are joined together by embossing.  Examiner respectfully disagrees. Jonsson is not relied on to teach a method of manufacturing the claimed fabric material, although Jonsson teaches separately formed hydroentangled layers which are further embossed.  As set forth above, Barnholtz teaches that the structure may be provided as a single ply or as a multiple ply structure, wherein the respective plies are each a structure of the invention, joined to one another by means including embossing and thermal bonding.
Applicants argue that a skilled artisan would recognize that the carding performed in Barnholtz is not a process that would be used for flushable product, as the use of long fibers will not pass the slosh box dispersibility test according to the latest GD4 guideline, as supported by the Declaration.  Examiner respectfully disagrees.  Although Applicants rely on a specific fiber length of 20 mm to 50 mm, Barnholtz does not require fibers having such a length and the Declaration does not provide evidence to support the conclusion that carding necessarily requires the specific fiber length set forth above and that a resulting material necessarily is not dispersible.  

Regarding claim 19, Applicants argue that Cabell does not appear to contain any teaching which would bring a skilled artisan closer to the features of claim 11. Examiner respectfully disagrees.  As set forth above, the prior art combination renders obvious the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786